Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This action is in response to the application filed 10/27/2017. Claims 1-11 are pending and are examined.

Information Disclosure Statement
The information disclosure statement dated 04/23/2020 has been considered.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is drawn to a method. Therefore the claims are within the four enumerated statutory categories. Step 1: Yes.
Step 2A: Prong One: The claim recites linking a service provider to a Cab, determining a service provided by the Cab, automatically assigning a payment record.


Determining a service provided by the cab is equivalent to selecting a service available from the cab, consistent with a commercial interaction between two parties such as a service provider and a customer. This is also includes a fundamental economic principle of mitigating risk, or hedging based on performance of investments. If a claim limitation, under its broadest reasonable interpretation, covers performance of certain methods of organizing human activity or performance of the limitations within the mind, but for the recitation of generic computer components, then it falls within the “//Mental Processes//”  or “//Certain Methods of Organizing Human Activities//” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a “mobile service vehicle”. Next, “using one data processing device to linking, determining and assigning” is stated at a high level of generality and its broadest reasonable interpretation comprises only the generic use of a service provider to conduct links between a passenger and a controller. The use of generic computer components to process information through an unspecified device does not impose any meaningful limit on the computer implementation of the abstract idea. 
The additional element of using a processor to perform linking, determining and assigning   steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The specification does not provide any improved computer or technology rather generically applies the abstract idea to generic computers as filed specification in pages 2-18 and Figure 1 [discloses generic computer systems and components that conduct the method].
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
The dependent claims do not recite additional limitations beyond those identified as the judicial exception in the independent claims that would qualify as significantly more. The dependent claims do not amount to significantly more than the identified abstract idea. The dependent claims do not recite limitations that transforms the corresponding independent claims into a patent-eligible application of the otherwise ineligible abstract idea recited in the independent claims. 
The claims do not recite any limitations that qualify as significantly more than the abstract idea.  The claimed invention does not recite improvement to another technology or another technical field or the server. The claimed invention does not recite any improvement to the functioning of the computer system itself. The claimed invention does not improve the network facility or network centric technology.  
Therefore the claim limitations do not qualify as significantly more. Step 2B: No.
The dependent claims do not correct the deficiencies and are therefore also rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation    the journey in line 3. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. The limitation is interpreted as a journey.

Claim 1 recites the limitation   the provided service in line 12. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. The limitation is interpreted as a provided service.

Claim 1 recites the limitation    the basis in line 14. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. The limitation is interpreted as a basis.

Claim 1 recites the limitation    the link in line 14. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. The limitation is interpreted as a link.

Claim 2 recites the limitation   the service in line 2. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. The limitation is interpreted as a service.

Claim 4 recites the limitation the operator in line 7. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. The limitation is interpreted as an operator.

Claim 4 recites the limitation the offset in line 10. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. The limitation is interpreted as an offset.

Claim 5 recites the limitation    the offsetting in line 2. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. The limitation is interpreted as an offsetting.

Claim 11 recites the limitation the cab in line 5. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. The limitation is interpreted as a cab.

Dependent claims 2-11 are rejected by virtue of dependency on claims 1, additionally they do not add or correct the shortcomings of claim1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Manasseh et al (PGPub 2005/0128304) and further in view of De Pasquale et al (PGPub 2009/0030885).

As regards claim 1, Manasseh discloses linking (100) the service provider (14) to the CAB (1) using IT,[0024]   
determining (200) a service (D1-D8) provided by means of the CAB (1) during the journey, [0025] and
Manasseh does not expressly disclose automatically assigning (300) a first payment record (LI) corresponding to the provided service (D1-D8) to an account of the service provider (14) on the basis of the link.
De Pasquale discloses automatically assigning (300) a first payment record (LI) corresponding to the provided service (D1-D8) to an account of the service provider (14) on the basis of the link. [0058]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use De Pasquale in the device of Manasseh. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known
applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

As regards claim 2 , Manasseh and De Pasquale discloses claim 1, Manasseh does not expressly disclose linking (400) a consumer (16) of the    service (Dl-D8) provided during the journey to the vehicle carrier (10) using IT, determining    (500) a driving service provided by means of the vehicle carrier (10), and
automatically assigning (600) at least part of a payment record (L3) corresponding to the driving service to an account of the consumer (16) on the basis of the link.
De Pasquale discloses disclose linking (400) a consumer (16) of the service (Dl-D8) provided during the journey to the vehicle carrier (10) using IT, [0087-0088]
determining (500) a driving service provided by means of the vehicle carrier (10), [0093] and
automatically assigning (600) at least part of a payment record (L3) corresponding to the driving service to an account of the consumer (16) on the basis of the link. [0048]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use De Pasquale in the device of Manasseh. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

As regards claim 3 , Manasseh and De Pasquale discloses claim 1,
Manasseh does not expressly disclose linking (400) the service provider (14) to the vehicle carrier (10) using IT, determining (500) a driving service provided by means of the vehicle carrier (10), and automatically assigning (600) at least part of a payment record (L2) corresponding to the driving service to an account of the service provider (14) on the basis of the link.
De Pasquale discloses linking (400) the service provider (14) to the vehicle carrier (10) using IT, [0044]
 determining (500) a driving service provided by means of the vehicle carrier (10), [0093] and
 automatically assigning (600) at least part of a payment record (L2) corresponding to the driving service to an account of the service provider (14) on the basis of the link. [0048]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use De Pasquale in the device of Manasseh. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

As regards claim 4, Manasseh and De Pasquale discloses claim 1,
Manasseh does not expressly disclose offsetting (700) a payment record (LI) provided by the service provider (14) to a consumer (16) of a service (D1-D8) provided during the journey and a driving payment record (L3) provided by the operator (13) of the vehicle carrier (10) on the basis of the driving service during the journey with a payment record (L7) provided by the operator (13) on account of the provision of the CAB (1), and assigning a payment record (till) determined on the basis of the offset sum to the service provider (14).
De Pasquale discloses offsetting (700) a payment record (LI) provided by the service provider (14) to a consumer (16) of a service(D1-D8) provided during the journey and a driving payment record (L3) provided by the operator (13) of the vehicle carrier (10) on the basis of the driving service during the journey with a payment record (L7) provided by the operator (13) on account of the provision of the CAB (1), [ 0043]   and
assigning a payment record (till) determined on the basis of the offset sum to the service provider (14). [0059]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use De Pasquale in the device of Manasseh. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

As regards claim 5, Manasseh and De Pasquale discloses claim 1, Manasseh does not expressly disclose wherein a result of the offsetting is assigned to an account of the service provider (14) by the consumer (16) or is assigned to an account of the service provider (14) by an operator (13)    of the vehicle carrier (10).
De Pasquale discloses wherein a result    of the offsetting is assigned to    an    account    of the service provider (14) by the consumer    (16)    or is    assigned to    an account of the service provider    (14)    by an    operator (13)    of the vehicle carrier (10). [0099]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use De Pasquale in the device of Manasseh. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

As regards claim 6, Manasseh and De Pasquale discloses claim 1,
 Manasseh does not expressly disclose wherein the    operator (13) of the CAB (1) is identical to the operator (13) of the vehicle carrier (10).
De Pasquale discloses wherein the operator (13) of the CAB (1) is identical to the operator (13) of the vehicle carrier (10). [0051]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use De Pasquale in the device of Manasseh. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
 
As regards claim 7, Manasseh and De Pasquale discloses claim 1,
  Manasseh does not expressly disclose accumulating (800) a multiplicity of first payment records (LI), and transmitting (900) a corresponding collective amount to the service provider (14).
De Pasquale discloses accumulating (800) a multiplicity of first payment records (LI), and transmitting (900) a corresponding collective amount to the service provider (14).[0043]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use De Pasquale in the device of Manasseh. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

As regards claim 8, Manasseh and De Pasquale discloses claim 1, Manasseh discloses linking the service provider (14) and an account of the service provider (14) to a second CAB (2) using IT. [0024]

As regards claim 10, Manasseh and De Pasquale discloses claim 1
  Manasseh does not expressly disclose determining an originator payment record (L5) provided by a manufacturer and/or originator (17) of the CAB (1) on the basis of the service (D1-D8) provided during the journey, and offsetting the originator payment record (L5) with the first payment record (LI).
De Pasquale discloses determining an originator payment record (L5) provided by a manufacturer and/or originator (17) of the CAB (1) on the basis of the service (D1-D8) provided during the journey, [0063] and
 offsetting the originator payment record (L5) with the first payment record (LI). [0059]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use De Pasquale in the device of Manasseh. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Manasseh et al (PGPub 2005/0128304) and further in view of De Pasquale et al (PGPub 2009/0030885) and in further view of Prakash et al (PGPub 2015/0220916).

As regards claim 9 , Manasseh and De Pasquale discloses claim 1,
Manasseh and De Pasquale does not expressly disclose wherein the service (D1-D8) provided by means of the CAB (1) is determined using sensors, in particular automatically.
Prakash discloses wherein the service (D1-D8) provided by means of the CAB (1) is determined using sensors, in particular automatically. [0043]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Prakash in the device of Manasseh and De Pasquale. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Manasseh et al (PGPub 2005/0128304) and further in view of De Pasquale et al (PGPub 2009/0030885) and in further view of Murray et al (PGPub 2004/0049424)

As regards claim 11, Manasseh and De Pasquale discloses claim 1,
Manasseh and De Pasquale does not expressly disclose offsetting at least part of the first payment record (LI) with a procurement fee for an item of equipment.
Murray discloses offsetting at least part of the first payment record (LI) with a procurement fee for an item of equipment. [0066]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Murray in the device of Manasseh and De Pasquale. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327.  The examiner can normally be reached on 9Am-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698